Toal, Justice
(concurring):
While I agree with the majority opinion, I would hold that counsel’s performance was below reasonable professional norms for a second and equally prejudicial reason which is that counsel failed to object to the sentence of 15 years for accessory before the fact of “burglary.”
The crime of burglary in this state can carry a prison sentence from five years to life, depending upon the degree of the offense. See S.C. Code Ann. §§ 16-11-311 to 313 (Supp. 1990).
In this case the indictment simply charged “burglary.” No degree was specified, which is sufficient under State v. Branham, 13 S.C. 389 (1880). The record shows only that appellant drove codefendant to an area business where codefendant broke in and stole checks. Appellant then drove codefendant from the crime scene. S.C. Code Ann. § 16-11-313 (Supp. 1990) makes it a crime in this state to enter a building without permission with the intent to commit a crime. The first offense is punishable by five years in prison, the second offense by ten years in prison. To be guilty of accessory to a crime, one needs only to knowingly facilitate the completed crime. See State v. Nicholson, 221 S.C. 399, 70 S.E. (2d) 632 (1952). The facts on the record support appellant’s guilt for accessory to third degree burglary. The elements of second degree burglary are the same as first except there must be aggravating circumstances. S.C. Code § 16-11-312 (Supp. 1990) list the necessary aggravating circumstances as follows:
(B) A person is guilty of burglary in the second degree if the person enters a building without consent and with intent to commit a crime therein, and either:
(1) When, in effecting entry or while in the building or in immediate flight therefrom, he or another participant in the crime:
(a) Is armed with a deadly weapon or explosive; or
(b) Causes physical injury to any person who is not a participant in the crime; or
(c) Uses or threatens the use of a dangerous instrument; or
(d) Displays what is or appears to be a knife, pistol, *246revolver, rifle, shotgun, machine gun, or other firearm; or
(2) The burglary is committed by a person with a prior record of two or more convictions for burglary or housebreaking or a combination of both; or
(3) The entering or remaining occurs in the nighttime.
Id. § 16-11-312(B). Second degree burglary is punishable by fifteen years in prison. Id. § 16-11-312(C). The record is completely devoid of any facts which would raise appellant’s crime to the level of second degree burglary. Compare S.C. Code Ann. §§ 16-11-312 and 16-11-313 (Supp. 1990); see also Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. (2d) 274 (1969).
I would simply hold that where the record is completely devoid of any facts from which appellant’s crime can be inferred, his plea of guilty could not have been knowingly and voluntarily made. Boykin v. Alabama, supra. Further, counsel’s performance was below a reasonable professional norm in not objecting to the sentence which was obviously for second degree burglary, and appellant was prejudiced by counsel’s deficient performance. Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. (2d) 674 (1984).